FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SOK POR,                                         No. 11-73173

               Petitioner,                       Agency No. A027-746-307

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Sok Por, a native and citizen of Cambodia, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Avagyan v. Holder,

646 F.3d 672, 674 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Por’s motion to reopen as

untimely because the motion was filed more than eight years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and Por failed to establish the due

diligence required for equitable tolling of the filing deadline, see Avagyan, 646

F.3d at 678-80 (equitable tolling is available to a petitioner who establishes that he

suffered from deception, fraud or error, and exercised due diligence in discovering

such circumstances).

      In light of our disposition, we need not reach Por’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73173